R. E. L. Johnson, Special J., (after stating the facts.) The question to be determined in this case involves the construction of section 5322 of Sandels & Hill’s Digest, which reads as follows: “When any ten resident owners of real property in any city, or incorporated town, or any portion thereof, shall petition the city or town council to take steps toward the making of any such local improvement, it shall be the duty of the council to at once lay off the whole city or town, if the whole of the desired improvement be general and local in its nature to said city, or town, or the portion thereof mentioned in the petition, if it he limited to a part of said city or town only, into one or more improvement districts designating the boundaries of such district so that it may be easily distinguished; and each district, if more than one, shall be designated by number and by the object of the proposed improvement.” It is urged by counsel for appellant that the phrase “when any ten resident owners of real property in any such city1', or incorporated town, or any portion thereof, shall petition,” etc., should be construed to mean that any ten persons who are residents of any such city or incorporated town, and who are owners of real estate within the proposed district, but who do not actually reside within such proposed district, are competent to sign the petition prescribed by the said section. In other words, that the owning of real estate, within the proposed district is the essential requisite to the signing, and that the residence is secondary. The appellee, on the other hand, contends that, under the language of such section, it is contemplated that, in order that a person be competent to sign the petition provided for therein, he must be a resident and the owner of real property within such proposed district. It will be noted that the first paragraph of the amended answer sets up that, at the time of the filing of the petition with the city council asking for the establishment of the district involved herein, it did not contain the names of ten resident owners of real property in the proposed district. And it was also alleged therein as a fact that only six of such signers were at the time of the filing of the petition residents'of the district proposed to be, and which was attempted to be, established. The demurrer, of course, for the purposes thereof, admitted that the facts set out in the paragraph as above were true. The chancellor, by sustaining the demurrer to this paragraph, held that any person who was a resident of the city or town outside of the proposed district was competent to sign the petition, provided such person was the owner of real property therein, Was the learned chancellor’s ruling correct? In construing the language of a statute, the words used are to be understood in the sense in which they best harmonize with the subject of the enactment and the object which the legisture had in view. Endlich, Int. Stat. § 73. The improvement district laws of this state were enacted for the evident purpose of giving effect to § 27 of art. 9 of the Constitution of 1874, and therefore such enactments are based upon such provision of the constitution. The constitutional provision mentioned grants the legislature power to enact statutes empowering cities and towns, through their municipal governments, to levy assessments for the purposes of local improvements. The constitutional provision itself is evidently based upon the principle of local self-government, for it provides that, in order to authorize the levy of assessments, there must first be procured the consent of a majority in value of the owners of the real property to be affected. This court has held, in construing the effect of these statutes, that they, as well as the constitutional provision upon which they were based, had their origin in the principle of local self-government. Crane v. Siloam Springs, 67 Ark. 30, 55 S. W. 955. We make mention of these matters to show that the legislature, in the enactment of the section above quoted, was seeking to carry out to its full measure the principle of local self-government, and, in the use of the words embodied in the phrase under consideration, meant to and did prescribe, first, that in order to the establishment of an improvement district, where the nature of the improvement affected the whole of a city or incorporated town, such should be petitioned for by at least ten residents of such city or town; second, that, should only a portion of the territory of the municipality be affected, and only a portion thereof be desired as a district, then ten resident owners of real estate in such portion of the territory shall sign a petition likewise. The statute not only contemplates the establishment of a district out of any portion of the territory of a municipality, as well as out of the whole thereof, but it is also true that after the same is established it is a separate and independent district, so far as the municipality or any other district is concerned, possessed of the same inherent powers and clothed with the same authority that all the other districts are. This being true, it would seem clear that the legislature prescribed that, in order to the establishment of a district covering only a portion of such territory, precisely the same proceedings should be required as of a district where the whole territory of a municipality might be affected thereby. That is to say, if the whole of a city or town is included in a district, ten resident property owners of the whole city or town must sign the petition, and, if only a portion is included, ten persons of the same class must sign. This construction of the language of the section certainly comports with the idea of local self-government, and preserves to the resident owners of real property within the affected locality the right in the first instance to say what their will and choice is on the question of the establishment of the district. .And this construction, from this viewpoint, is in line with Mr. Endlich when he says that a statute should be construed with reference to the purpose and object of the law. It furthermore recognizes the fact that a resident owner of real property in a given district is more interested in both the burdens and the benefits that arise by reason of an improvement than he who only owns real estate therein. It is the duty of the court, in construing a statute, to give effect to every word and clause thereof, so that none are rendered void, superfluous,' or insignificant. Dunn v. State, 2 Ark. 250; Wilson v. Biscoe, 11 Ark. 44; Lytle v. State, 17 Ark. 608; McNair v. Williams, 28 Ark. 200. Again, this court, quoting from Sutherland on Interpretation of Statutes, has said: “Statutes which impose burdens and liabilities unknown to the common law should be construed strictly in favor of those upon whom such burdens are imposed.” Watkins v. Griffith, 59 Ark. 356. We feel that there is no doubt but that the chancellor erred in sustaining the demurrer to paragraph 1 of the amended answer herein. The provisions of section 5336, prescribing twenty days’ limitation upon property owners, does not apply to any matter involving the validity of the establishment of the improvement district. Crane v. Siloam Springs, supra. The filing of the petition prescribed by section 5322, supra, supported by the signatures of ten resident property owners of the proposed district, was mandatory and jurisdictional. It follows that all the proceedings of the city council in the attempted establishment and operation of Improvement District No. 60 were void. This court so finding, .it will be unnecessary to consider any other question raised herein. The appellant admitting in this court that the facts stated in paragraph one of the amended answer are true, it follows that the decree is affirmed. Battle and Hughes, JJ., and R. L. Searcy and E. A. Mc-Culloch, Sp. JJ., concur; Bunn, C. J., Wood and Riddick, JJ., disqualified.